El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
La corte inferior impuso al acusado una multa de diez dólares por haber infringido el artículo 5, letra {a), de la Ley para reglamentar los vehículos de motor, aprobada en abril 13, 1916.
El único error que discute el apelante se refiere a que la denuncia no aduce hechos bastantes para determinar un de-lito público.
La denuncia en lo pertinente dice como sigue:
“■ • • • el referido acusado .... ilegal, voluntaria y maliciosa-mente, violó las disposiciones de la ley para reglamentar el uso de vehículos de motor, por los caminos públicos de Puerto Eieo, porque siendo chauffeur y teniendo suspendidas su chapa y licencia, mane-jaba por la mencionada calle el automóvil Núm. P-466 de su pro-piedad. 5 ’
El artículo 5, letra (a), de la ley citada dice así:
“Ninguna persona podrá manejar un vehículo de motor en Puerto Eieo sin que se le haya expedido licencia al efecto por el Co-misionado del Interior. Dichas licencias serán expedidas a virtud de solicitud extendida al efecto en el modelo prescrito por el Comi-sionado del Interior, y suministrarán los informes, referentes al so-licitante, que el Comisionado estimare necesarios a los fines de esta Ley.”
*34Sostiene el apelante, en resumen, que la prescripción de la ley se refiere a aquellos que manejan vehículos de motor sin que se les haya expedido licencia por el Comisionado del Interior y no a los que se les suspende el uso de la li-cencia, pues la suspensión no lleva aparejada la cancelación de la licencia que había sido expedida.
El argumento más bien es aparente. Para los efectos de la ley lo mismo es el que no tiene una licencia de chauffeur expedida por el Comisionado del Interior, y no obstante maneja vehículos de motor en Puerto Pico, que para aquel a quien se le suspende la licencia ya expedida. La suspensión tiene el alcance de cancelar temporalmente tal licencia y ella tiene por consecuencia la prohibición de manejar vehículos de motor por el período de tiempo que ha sido impuesta.
El apelante niega la autoridad del Comisionado del Interior para decretar la suspensión de licencias ya expedidas, pero ésta es una facultad que está concedida por la misma ley, letra (m) del artículo 5, estableciéndose que dicho funcionario “podrá suspender o revocar la licencia de cualquier persona para actuar como chauffeur . . . .” o exigir que dicha persona “se examine de nuevo, si a su juicio, las circunstancias lo demandaren.”
Por todo lo expuesto debe confirmarse la sentencia ape-lada.